Citation Nr: 0513262	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1992 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Buffalo, New 
York, which denied service connection for a low back 
disorder, a left knee disorder, asthma and allergic rhinitis.

It is noted that private outpatient treatment records have 
been recently associated with the claims folder that have not 
been considered by the RO.  It is further noted that in a 
July 2003 statement from the veteran's representative, he 
indicated that the veteran waived original consideration of 
this evidence by the agency of original jurisdiction. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In regards to the veteran's claims, he contends that he has a 
back disorder, left knee disorder and asthma due to service.  
His service medical records are significant in this regard 
for a September 1993, December 1993, and February 1994 
finding of back pain and spasms, to also include a 
lumbosacral strain; a September 1992 diagnosis of left knee 
pain; and December 1992, October 1993 and February 1994 
diagnoses of viral syndrome and sinus congestion.  

There is also competent evidence which shows that his current 
back disorder, left knee disorder and asthma may be related 
to the injuries reported in service.  In a September 2002 
statement from the veteran, he reported a continuity of back 
symptomatology since service, a continuity of left knee 
symptomatology since service, and a continuity of asthma 
symptomatology since service.  Such reports can serve to 
satisfy the requirement for competent evidence that the 
disability may be related to service.  Duenas v. Principi, 18 
Vet. App. 298 (2004).  

The record also shows current treatment for allergic 
rhinitis.  It is unclear whether the currently diagnosed 
allergic rhinitis has a relationship to the complaints noted 
in service.

Given the competent medical evidence of a current back 
disorder, current left knee disorder and asthma, the reports 
of symptoms in service, and of a continuity of 
symptomatology; the Board finds that the veteran's back 
claim, left knee claim and asthma claim, meet the criteria 
for obtaining a VA examination.  Such an examination is 
needed to obtain a competent opinion as to whether the 
veteran has a current back disorder, left knee disorder or 
asthma which began in service.

In addition, the veteran has reported private treatment of 
his left knee at Prompt Care North Medical Center.  An 
attempt to obtain those treatment records was made in 
December 2000, however, no response was received.  VA has an 
obligation to again seek those records of this treatment as 
they are pertinent to the veteran's claim on appeal.  
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this case is remanded for the following actions:

1.  Take the necessary steps to obtain 
records of the veteran's treatment for a 
left knee disorder from Prompt Care 
North Medical Center.

2.  Provide the veteran with an 
orthopedic examination.  The examiner 
must review the claims folder, and note 
such review in the examination report, or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether any back or left knee disability, 
at least as likely as not (50 percent 
probability or more), began in service, 
or is otherwise the result of a disease 
or injury during active service.  The 
examiner should provide a rationale for 
the opinion.

3.  Provide the veteran with a pulmonary 
examination.  The examiner must review 
the claims folder, and note such review 
in the examination report, or in an 
addendum to the report.  The examiner 
should provide an opinion as to whether 
asthma, at least as likely as not (50 
percent probability or more), began in 
service, or was otherwise the result of a 
disease or injury in service (including 
histoplasmosis).  The examiner should 
provide a rationale for the opinion.

4.  Provide the veteran with an ear, nose 
and throat examination.  The examiner 
must review the claims folder, and note 
such review in the examination report, or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether allergic rhinitis at least as 
likely as not (50 percent probability or 
more), began in service, or is otherwise 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any examination, a 
copy of the notice to report must be 
associated with the claims folder.  The 
veteran is advised that failure to report 
for a scheduled VA examination without 
good cause could result in the denial of 
his claims.

6.  Then re-adjudicate the claims, and if 
any remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




